~~~ HbS- m- 1 oe
                                                                                              -oq 1 \, 0 I \\I \2-
                                                                                                            (903) 737-2431
Lamar County Courthouse
119 N. Main Street
                                                ERIC S. CLIFFORD                                        fax (903) 784-7857
Paris, TX 75460                                    DISTRICT JUDGE
  or                                          Sixth Judicial District Court
P.O. Box 1118                            Presiding in Lamar & Red River County, Texas
Paris, TX 75461




         October 28, 2015
                                                               ReCEIVED IN
                                                        COUIU OF CRIMINAL APPEALS
                                                                 NOV 02 2015                        C>
                                                                                                    n
                                                                                                    --1.



                                                             Abet Acosta, Clerk



        Court of Criminal Appeals
        P.O. Box 12308, Capitol Station
        Austin, TX 78711

                 Re:      Orian Lee Scott
                          WR-83,185-07, -08, -09, -10, -11 & -12

        The Court respectfully requests an extension of time within which to complete and file Findings of
        Fact and Conclusions ofLaw on the six (6) cases referenced above. The Court does not anticipate
        that it will take more than 30 days from this date to comply with the required filings.

        Your consideration for this extension and your assistance is      appr~ciated.


        Respectfully,



        Eric S. Clifford